Exhibit 32.1 CERTIFICATION OF PRINCIPAL EXECUTIVE OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION 906 OF THE SARBANES-OXLEY ACT OF 2002 In connection with this Quarterly Report of GreenHouse Holdings, Inc. (the “Company”) on Form 10-Q for theperiod endingMarch 31, 2011as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, John W. Galt, Chief Executive Officer of the Company, certify to the best of my knowledge, pursuant to 18 U.S.C. Sec. 1350, as adopted pursuant to Sec. 906 of the Sarbanes-Oxley Act of 2002, that: 1. The Quarterly Report on Form 10-Q for theperiod endingMarch 31, 2011, fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Report for theperiod endingMarch 31, 2011, fairly presents, in all material respects, the consolidated financial condition and results of operations of GreenHouse Holdings, Inc. Date: May 16, 2011 /s/ John W. Galt John W. Galt Chief Executive Officer (Principal Executive Officer
